DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAJMUNDAR (MAJMUNDAR et al: US 2018/0323842) in view of ZHU et al (US 2021/0007011) further in view of LIU et al (US 2022/0015125)
Regarding claim 1, 8, and 9  MAJMUNDAR (MAJMUNDAR et al: US 2018/0323842) discloses radio base station, comprising: 
a central node, which at least implements the functions of a Packet Data Convergence Protocol (PDCP) layer (MAJMUNDAR: Fig. 5-Fig. 6, ¶25, PDCP layer is implemented at the central node/unit), and a distributed node, which at least implements the functions of a Radio Link Control (RLC) layer (MAJMUNDAR: Fig. 5-Fig. 6, ¶25, PDCP layer is implemented at the distributed node/unit); 
wherein the distributed node transmits flow control information for performing flow control, to the central node (MAJMUNDAR: Fig. 7A-B, ¶30-31, the distributed node transmits a report to the central node); and 
the central node performs the flow control of data to be transmitted to the bearers for which the flow control is being performed, based on the flow control information (MAJMUNDAR: Fig. 7A-B, ¶30-31, the distributed node transmits a report to the central node, the flow control information for performing the flow control).
MAJMUNDAR remains silent regarding the flow control being for each of a group of devices connected to each of a level one relay node sharing a same buffer, and bearers are assigned to the plurality of devices belonging to the group, the flow control information including information about an allowable data amount for each group.
However, ZHU discloses the flow control being for each of a group of devices connected to each of a level one relay node sharing a same buffer, and bearers are ZHU: Fig. 1, ¶100, Fig. 3A, the flow control is performed per each group of plurality of terminals connected to the relay node RN1 and the bearers assigned to each of the UE), the flow control information including information about an allowable data amount for each group (ZHU: ¶120, total amount of data that is allowed/possible to be accommodated in a buffer at a given granularity ie. in each of the buffer allocation of respective level one relay node)
A person of ordinary skill in the art working with the invention of MAJMUNDAR would have been motivated to use the teachings of ZHU as it provides a way to perform flow control at different granularities and is therefore adaptable to different requirements of the user of the network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of MAJMUNDAR with teachings of ZHU in order to improve customizability. 
MAJMUNDAR modified by ZHU remain silent regarding each relay node corresponds to a respective plurality of user terminals.
However, LIU et al (US 2022/0015125) discloses each relay node corresponds to a respective plurality of user terminals (LIU: Fig. 1, ¶3, the RN nodes each have a group of UEs connected to them, communicating with the donor). 
A person of ordinary skill in the art working with the invention of MAJMUNDAR modified by ZHU would have been motivated to use the teachings of LIU as it provides a well known infrastructure of a network of IAB nodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 



Regarding claim 3, MAJMUNDAR modified by ZHU modified by LIU discloses radio base station according to claim 2. wherein: in a case when stopping transmitting data to the bearers assigned respectively to the plurality of user terminals belonging to the each group, the distributed node sets a predetermined value for the allowable data amount; and the central node stops forwarding data to the bearers assigned to the plurality of user terminals belonging to the each group in which the predetermined value is set for the allowable data amount (ZHU: ¶223, the data rate and amount transmitted to the RN is adjusted in order to avoid congestion i.e. in order to avoid buffer overflow; this inherently includes stopping forwarding and transmitting at least some data per unit time in order to avoid buffer overflow).

Regarding claim 4, MAJMUNDAR modified by ZHU modified by LIU discloses radio base station according to claim 2, wherein the distributed node determines the allowable data amount based on information related to a buffer which the plurality of user terminals share ((ZHU: Fig. 1, ¶100, Fig. 3A, the flow control is performed per each group of plurality of terminals that share a buffer of relay node RN1).

Regarding claim 5, MAJMUNDAR modified by ZHU modified by LIU discloses radio base station according to claim 2, wherein the distributed node calculates a buffer size for the each group or a data rate for the each group, as the allowable data amount (ZHU: Fig. 1, Fig. 3A, ¶120, buffer size for the shared buffer is calculated by the relay node RN1).

Regarding claim 6, MAJMUNDAR modified by ZHU modified by LIU radio base station according to claim 4, wherein the distributed node divides the plurality of user terminals sharing the buffer into groups, based on types of the user terminals, and generates the flow control information, for the each group (ZHU: Fig. 1, Fig. 3A, ¶120, buffer size for the shared buffer is calculated by the relay node RN1).

Regarding claim 7, MAJMUNDAR modified by ZHU modified by LIU discloses radio base station according to claim 1, wherein the distributed node transmits the flow control information to the central node installed in another radio base station (MAJMUNDAR: Fig. 7A-B, ¶30-31, the distributed node transmits a report to the central node).
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
Applicants argue,
“Claim 1 is discussed in detail, but claims 8 and 9 are patentable for similar reasons. Applicant has amended claim 1 consistent with claim 2, which has been cancelled, as well as consistent with paragraph [0065] of the application. As such, claim 1 recites that the distributed node 
The applied art does not teach this claim language. For instance, as to claim 2, the subject matter of which claim 1 has been amended to recite, the office action relies upon paragraphs [0212]-[0214] of Zhu. However, Zhu just states that "(13) a load degree indication of the relay node RN 1, for example, an evaluation value obtained by considering a sum of traffic volumes of all UEs that is transmitted by the relay node RN 1." That is, the applied art just considers the sum of traffic volumes of all UEs, which is different. 
Therefore, the pending claims are patentable. 
”
Examiner respectfully disagrees with the above argument. Applicants take a position that ZHU does not discloses “a plurality of groups” of a plurality of user terminals sharing same buffer. Examiner respectfully submits that ZHU, as cited by the examiner, in Fig. 1 and Fig. 3A shows a plurality of RN First Nodes sharing a buffer of RN1.


    PNG
    media_image1.png
    457
    1145
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    751
    1142
    media_image2.png
    Greyscale

	Relay node buffer is shared by first node RN 2 and first node RN3 and a UE 3. Even though the first node RN 2 has a group of plurality of UEs connected, LIU remains silent regarding other RN node i.e. first node RN 3 having a plurality of UEs connected to it also. 

However, newly cited reference, LIU et al (US 2022/0015125) discloses each relay node corresponds to a respective plurality of user terminals (LIU: Fig. 1, ¶3, the RN nodes each have a group of UEs connected to them, communicating with the donor). 
A person of ordinary skill in the art working with the invention of MAJMUNDAR modified by ZHU would have been motivated to use the teachings of LIU as it provides a well known infrastructure of a network of IAB nodes. Therefore, it would have been 

	A buffer allocated to the first node RN 2 would be allocated to any number of UEs connected to it. A plurality of UEs are connected to each of the RNs at each level. 
	A person of ordinary skill in the art would reasonably interpret the combination of references as the claimed limitation, “the distributed node transmits flow control information for performing flow control for each of a plurality of groups of a plurality of user terminals sharing a same buffer, to the central node, the flow control information including information about an allowable data amount for each group”.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461